PER CURIAM.
In accordance with the well reasoned report and recommendation of the special master, the petition seeking a belated appeal of the order rendered on or about August 6, 2009, denying petitioner’s motion to correct illegal sentence in Duval County Circuit Court case number 16-2007-CF-002008-XXXX, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
WOLF, ROBERTS, and WETHERELL, JJ., concur.